Citation Nr: 0948868	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  08-14 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1943 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

In October 2008 and February 2009, the Board remanded this 
case for additional development, and the case has been 
returned for further appellate review.

In May 2008, the Veteran requested a Decision Review Officer 
(DRO) hearing.  He withdrew this request in writing in June 
2008 and asked to "have his file transferred to BVA [for] a 
hearing there."  The Board remanded this claim in order to 
clarify the Veteran's hearing request and, in January 2009, 
received a letter from the Veteran's representative 
indicating that the Veteran did not want a Board hearing.  
Therefore, any hearing request is deemed withdrawn.

A June 2009 letter reflects that the VFW has had to suspend 
its operations in support of the Appeals Management Center 
(AMC).  This letter suggests that the AMC was asked to 
recertify the Veteran's claim to the Board immediately upon 
release of the supplemental statement of the case.  There is, 
therefore, no VA Form 646, Statement of Accredited 
Representative in Appealed Case, of record following the 
November 2009 supplemental statement of the case.  However, 
the Veteran's representative did subsequently review the 
claim and submitted an informal hearing presentation to the 
Board in December 2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the AMC, in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 29, 2009, the Veteran's PTSD is manifested 
by difficulty in understanding complex commands; impairment 
of short- and long-term memory; disturbances of motivation 
and mood; difficulty in establishing effective work and 
social relationships; obsessional rituals which interfere 
with routine activities; impaired impulse control; and 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting).  

2.  On and after July 29, 2009. the Veteran's PTSD is 
manifested by deficiencies in most areas, including family 
relations and work, with obsessional rituals which interfere 
with routine activities; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  


CONCLUSIONS OF LAW

1.  Prior to July 29, 2009, the criteria for a disability 
rating in excess of 50 percent for PTSD have not been met.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).

2.  From July 29, 2009, the criteria for an evaluation of 70 
percent, but no more, for PTSD have been met.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes a May 2007 evidentiary development letter in which the 
RO advised the appellant of the evidence needed to 
substantiate his increased rating claim.  The appellant was 
advised in this letter of his and VA's responsibilities under 
VCAA, to include what evidence should be provided by him and 
what evidence should be provided by VA.  This notice, along 
with a May 2008 letter, further advised the Veteran as to the 
type of evidence needed to substantiate both the disability 
rating and effective date elements of his claim, pursuant to 
the Court's holding in Dingess, supra.  

The Board notes that the May 2008 letter was not issued prior 
to the initial adjudication of the Veteran's claim in July 
2007.  His claim, however, was subsequently readjudicated in 
a November 2009 supplemental statement of the case.  Thus, 
any deficiencies in the content or timeliness of this notice 
letter would not be prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issue on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's Vet Center treatment records.  The RO 
also arranged for the Veteran to undergo VA examinations in 
June 2007 and July 2009.  The Board finds that these 
examination reports are adequate for the purpose of 
determining entitlement to an increased rating.  These 
examination reports are thorough and consistent with the 
other evidence of record from the period that is currently on 
appeal.  The examiners elicited from the Veteran his history 
of complaints and symptoms, and provided clinical findings 
detailing the results of the examinations.  For these 
reasons, the Board concludes that the June 2007 and July 2009 
examination reports in this case provide an adequate basis 
for a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



II.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2009).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD is currently assigned a 50 percent 
disability rating.  He essentially contends that a higher 
rating is warranted.

The criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, for 
each level of disability at 50 percent and higher are as 
follows:

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

With regard to the Global Assessment of Functioning (GAF) 
scores assigned, the Board notes that the GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
According to the American Psychiatric Association's DSM-IV, 
GAF scores from 51 to 60 indicate moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social or occupational 
functioning (e.g., few friends, conflicts with peers and co- 
workers).  GAF scores of 41 to 50 indicate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social or 
occupational functioning (e.g., no friends, unable to keep a 
job).  

Having reviewed the complete record, the Board finds that the 
competent evidence of record supports continuing the current 
50 percent rating through July 28, 2009, and granting a 
rating of 70 percent beginning on July 29, 2009, the date of 
the Veteran's most recent VA examination.  In this regard, 
the Board found the most probative evidence to be the June 
2007 and July 2009 VA examination reports.  The Board has 
also found the Vet Center records and the May 2007 statement 
from the Veteran's wife to be highly probative.

The June 2007 VA examination report notes that the Veteran 
had difficulty learning and maintaining information about 
computer functioning and that he lost his job as a 
telemarketer due to his poor short-term memory.  His social 
relationships were noted not to have changed much since the 
last VA examination.  It was noted that he and his wife went 
to dinner with friends from church.  It was also noted that 
he does not struggle much with depression.  His affect was 
noted to be appropriate to content, including becoming 
slightly tearful when discussing losses he witnessed during 
combat.  His speech was not irrelevant, illogical, or 
obscure.  He reported frequently feeling anxious but denied 
experiencing full blown panic attacks.  He denied suicidality 
or homicidality.  He denied obsessions or rituals that take 
up significant time.  Impulse control was noted to be 
reasonable.  The Veteran was fully oriented.  He was noted to 
maintain personal hygiene and other activities of daily 
living.  A GAF score of 60 was assigned due to moderate PTSD 
symptoms that created some limitations for the Veteran, but 
the Veteran was able to have some friends and healthy 
activities.

Other evidence from prior to the July 2009 VA examination 
report includes counseling records from the Vet Center.  A 
December 2006 letter from the Veteran's Vet Center therapist 
states that the Veteran's PTSD symptoms include sleep 
disturbances including nightmares; depression; anxiety 
attacks; difficulties in relationships especially with 
significant others; irritability; and difficulty 
concentrating and focusing.  The therapist noted that the 
Veteran's symptoms had intensified within the past six 
months.  The Veteran had been working part time, but he had a 
great deal of anxiety and apprehension.  He had difficulty 
learning new tasks or retaining new knowledge and skills.  It 
was also noted that his stress level created physical 
problems as well.  The therapist noted obsessive-compulsive 
thinking, which hindered the Veteran's ability to improve 
relationships.  The Veteran lost his job and had attempted to 
find more work, but anxiety prevented him from making 
meaningful strides.  

A May 2007 letter from the Veteran's wife states that the 
Veteran was fired from his job about nine months earlier due 
to inadequate short-term memory, as he was unable to remember 
details and responsibilities to efficiently carry out his 
job.  He lost his confidence at work, which increased his 
anxiety and caused even more confusion.  The led to thinking 
that became more obsessive-compulsive.  He had difficulty 
learning enough about the computer to do his job in an 
efficient and timely manner.  She also noted that the 
Veteran's work had to be double-checked by another employee.  
She noted that the loss of the Veteran's job caused his 
symptoms to become worse and more intense, which increased 
tension within their household.  She described him as 
frequently being irritable and short-tempered and leaving 
most of the household responsibilities to her to carry out.

A July 2008 statement from the Veteran's accredited 
representative notes that the Veteran was fired due to his 
not retaining instruction given to him about his current 
duties.  It also noted that the Veteran and his wife seldom 
go out due to social impairment and that he has few friend, 
but none can be called good friends.

Counseling records from this period, ending in February 2009, 
note symptoms that are consistent with those described in the 
December 2006 letter.  A December 2006 counseling record 
notes that the Veteran's short term memory loss was becoming 
more profound and that he had an obsessive-compulsive 
thinking pattern that bothers him at times.  Also of note are 
July 2007 therapy entries noting increased difficulty with 
short- and long-term memory that were believed to be 
associated with PTSD and aging.  These records also describe 
difficulties between the Veteran and his wife due in part to 
his PTSD.  They note that the Veteran and his wife have been 
married for more than 60 years.  It is noted that their 
youngest son lives with them and that the Veteran had been 
attempting to develop a better relationship with his two 
older sons.  These records make clear that the Veteran feels 
he was not a good husband or father due in part to his PTSD.  

In short, the following 50 percent rating criteria are 
reflected in the evidence that is of record prior to the July 
2009 VA examination report: difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
disturbances of motivation and mood; and difficulty in 
establishing effective work and social relationships.  These 
records do not note the 50 percent rating criteria of flat 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; impaired 
judgment; or impaired abstract thinking.

The only 70 percent rating criteria noted prior to July 2009 
are obsessional rituals which interfere with routine 
activities; impaired impulse control; and difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting).  Otherwise, the evidence does not note 
findings of suicidal ideation; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
neglect of personal appearance and hygiene; inability to 
establish and maintain effective relationships.

The Board finds that, for the period on appeal prior to the 
July 29, 2009, the Veteran's symptomatology as described 
above is most accurately described as manifesting 
occupational and social impairment with reduced reliability 
and productivity, with difficulty in establishing effective 
work and social relationships.  In this regard, while the 
evidence does note difficulty in establishing and maintaining 
relationships, the Board notes that the record does not 
demonstrate an inability to do so.  The Board therefore finds 
that a 50 percent disability rating is warranted for the 
period prior to July 29, 2009.  

The Board notes that the Veteran has objected to some of the 
information contained in the June 2007 examination report.  
In relevant part, he has stated that he and his wife seldom 
go out with other people because, while his wife would like 
to be more social, he does not like going out with other 
couples.  He also notes that his wife characterizes him as 
always being flat and depressing her.  He reported impaired 
judgment, difficulty understanding complex commands, impaired 
impulse control, and unprovoked irritability.  Most of these 
symptoms, however, are contemplated by the 50 percent rating 
criteria.  Therefore, even taking this information into 
account, the Board finds that the overall level of 
functioning reflected by the Veteran's symptomatology most 
closely satisfies the 50 percent rating criteria.  

The Board also finds, however, that the July 29, 2009, VA 
examination report reflects an increase in the Veteran's PTSD 
symptomatology that warrants the assignment of a 70 percent 
rating from that date forward.  The July 2009 VA examination 
report notes the Veteran last worked in 2006, when he worked 
in phone sales and the grocery business.  It notes that the 
Veteran experiences intrusive memories and is irritable or 
withdrawn with his wife.  He reported impaired impulse 
control in that he got into verbal confrontations with his 
wife.  He also reported being withdrawn into his "wartime 
past."  He reported having tried to make up to his children 
the absence from parenting due to his PTSD symptoms.  He has 
no friends, activities, or leisure pursuits.  He denied 
suicidal thoughts or attempts.  He was alert and fully 
oriented.  Speech was normal and clear.  Thought process was 
goal-directed and thought content was without visual or 
auditory hallucinations or suicidal or homicidal ideation.  

His maintenance of personal hygiene was okay, and he had no 
problems with other activities of daily living.  He had 
significant memory impairment.  Intrusive combat memories 
were noted as obsessional or ritualistic behavior.  He has 
panic attacks and is anxious daily, but has no depressed 
mood.  His sleep is impaired by nightmares from which he 
awakens in fear.  He was assigned a GAF score of 48 which was 
noted to represent a decline in functioning and an increase 
in PTSD symptoms from his last examination.  This GAF score 
was noted to be due to the Veteran's daily anxious mood; 
nightmares; verbal confrontations with wife; daily 
obsessive/intrusive thoughts; memories about war trauma 
experiences; no recreation; no friends; memory problems; and 
an inability to keep a job.  

The July 2009 VA examination report reflects symptomatology 
consistent with the following 70 percent rating criteria: 
obsessional rituals which interfere with routine activities; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  It does not demonstrate the 70 
percent criteria of suicidal ideation; speech intermittently 
illogical, obscure, or irrelevant; spatial disorientation; 
and neglect of personal appearance and hygiene. 

The Board has considered whether a 100 percent rating is 
warranted under the schedular rating criteria of Diagnostic 
Code 9411.  None of the 100 percent rating criteria are 
demonstrated by the evidence of record, as there is no 
evidence of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

Furthermore, the Board notes that both total occupational and 
social impairment are required in order to grant the 100 
percent rating.  In this regard, the Board recognizes that 
the July 2009 VA examination report suggests that the Veteran 
is unable to hold a job due to his PTSD.  However, it does 
not demonstrate total social impairment, as the Veteran has 
remained married despite difficulties and is maintaining a 
relationship with one of his children.  While he has 
described difficulties with both his wife and with all of his 
children, the Board notes that a 70 percent rating 
contemplates deficiencies in most areas, including family 
relations.

In short, the Board finds that, from July 29, 2009, the 
Veteran's PTSD is most accurately characterized as producing 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  Therefore, beginning on July 29, 2009, 
the criteria for a 70 percent rating are met.  

In reaching this conclusion, the Board also has considered 
whether the Veteran is entitled to a greater level of 
compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service- 
connected PTSD is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's PTSD with the 
established criteria shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his PTSD.  Indeed, 
it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment beyond that already contemplated by the 50 and 70 
percent rating criteria due to the disability. While the 
Veteran was fired from his telemarketing job because of his 
PTSD, and his PTSD has recently worsened to the point of 
having a significant impact on his ability to sustain 
employment, the 70 percent rating assigned herein 
contemplates PTSD manifested by significant industrial 
impairment.  Nevertheless, there is no evidence in the 
medical records of an exceptional or unusual clinical picture 
beyond that contemplated by the rating criteria.  

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular ratings.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board, therefore, has determined that 
referral of this case for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.




ORDER

Prior to July 29, 2009, entitlement to an evaluation in 
excess of 50 percent for PTSD is denied.

On and after July 29, 2009, entitlement to a 70 percent 
evaluation, but no more, for service-connected PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.


REMAND

In his July 2007 notice of disagreement, the Veteran 
specifically claimed that "I am unable to hold a job because 
of my poor memory, lack of concentration, inability to focus, 
anxiety and apprehension....  My counselor at the Vet Center 
has stated that the anxiety prevents me from finding 
employment and has a negative impact on my PTSD."  The 
Veteran has therefore raised the issue of a claim for TDIU.  
See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (once a veteran submits evidence of medical disability 
and additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).  The Court recently held that a request for 
TDIU is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be 
service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  If the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether a 
total rating based on individual unemployability as a result 
of that disability is warranted.  Id at 455.  

The law provides that a TDIU may be granted upon a showing 
that the Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2009). Consideration may be given to a Veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her 
age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

In this case, as noted above, the Veteran has clearly raised 
a claim for TDIU.  Furthermore, pursuant to the holding in 
Rice, a claim for TDIU is not a separate claim for benefits, 
but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of 
the initial adjudication of a claim or as part of a claim for 
increased compensation.  Therefore, the Board finds that a 
remand is necessary so that the agency of original 
jurisdiction can provide appropriate notice on that aspect of 
the appeal. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Ensure VCAA compliance and afford the 
Veteran the opportunity to submit 
additional argument and evidence on the 
claim for TDIU.  

2.  Thereafter, if upon completion of the 
above action, and following any additional 
development deemed necessary, adjudicate 
the claim for TDIU.  If the claim is 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case and afforded the 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


